UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8414


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JORGE MAURICCIO VASQUEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00147-RJC-DCK-2)


Submitted:    April 23, 2009                  Decided:   May 4, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorge Mauriccio Vasquez, Appellant Pro Se. Keith Michael Cave,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jorge Mauriccio Vasquez appeals the district court’s

order denying his motion to impose a new sentence.                  We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                   See

United States v. Vasquez, No. 3:06-cr-00147-RJC-DCK-2 (W.D.N.C.

Oct. 24, 2008).         We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2